Dismissed and Memorandum Opinion filed July 22, 2014.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00356-CV

                         SANDRA ROONEY, Appellant

                                        V.
                          JAMES ROONEY, Appellee

                    On Appeal from the 387th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 08-DCV-162786

                 MEMORANDUM                      OPINION


      This appeal is from a judgment signed January 17, 2014. No clerk’s record
has been filed. The clerk responsible for preparing the record in this appeal
informed the court appellant did not make arrangements to pay for the record.

      On June 18, 2014, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for want of prosecution unless, within fifteen days,
appellant paid or made arrangements to pay for the record and provided this court
with proof of payment. See Tex. R. App. P. 37.3(b).

      Appellant has not provided this court with proof of payment for the record.
Accordingly, the appeal is ordered dismissed.



                                      PER CURIAM


Panel consists of Justices Christopher, Jamison, and McCally.




                                        2